[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           MARCH 11, 2010
                             No. 08-16654
                                                             JOHN LEY
                       ________________________
                                                              CLERK

                   D. C. Docket No. 07-00248-CR-W-N

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

WILLIE GENE DAVIS,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                             (March 11, 2010)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

KRAVITCH, Circuit Judge:
      Police arrested Willie Gene Davis after a traffic stop and searched the car in

which he was riding as permitted by our decision in United States v. Gonzalez, 71

F.3d 819, 825 (11th Cir. 1996). Based on evidence obtained from that search,

Davis was convicted for the unlawful possession of a firearm. During the

pendency of his appeal to this court, the Supreme Court overturned Gonzalez in

Arizona v. Gant, 129 S. Ct. 1710 (2009). We now decide whether the Fourth

Amendment’s exclusionary rule requires the suppression of evidence obtained

during the search.


                                           I

      During a routine traffic stop in 2007, Sergeant Curtis Miller asked Willie

Davis, the vehicle’s only passenger, for his name. After a pause, Davis identified

himself as “Ernest Harris.” Miller could smell alcohol on Davis’s breath, and he

noticed Davis fidgeting with his jacket pockets. When the driver of the vehicle

failed her field sobriety tests, Miller asked Davis to step out of the car.

      As Davis exited the vehicle, he started to take off his jacket. Miller told him

to leave it on, but Davis removed the jacket anyway and left it behind on the seat.

Miller checked Davis for weapons and took him to the rear of the vehicle, where

he asked a crowd of bystanders whether Davis’s name was really Ernest Harris.



                                           2
The bystanders gave Davis’s true name, which Miller verified with the police

dispatcher, using Davis’s birth date.

       Miller arrested Davis for giving a false name and placed him, handcuffed, in

the back of his patrol car. The driver of the vehicle was also arrested, handcuffed,

and placed in a separate patrol car. Once the vehicle’s occupants had been

secured, Miller searched it and found a revolver in one of Davis’s jacket pockets.

       After his indictment for possessing a firearm in violation of 18 U.S.C.

§ 922(g)(1), Davis filed a motion to suppress the gun. He conceded that our

precedent required the court to deny his motion, but he moved to preserve the

issue for appeal in light of the Supreme Court’s grant of certiorari in Arizona v.

Gant, 128 S. Ct. 1443 (2008). The district court denied his motion on the ground

that Sergeant Miller had found the gun during a valid search incident to arrest.1

Following a jury trial, Davis was convicted and sentenced to 220 months in prison.


                                               II

       In New York v. Belton, 453 U.S. 454, 460 (1981), the Supreme Court held

“that when a policeman has made a lawful custodial arrest of the occupant of an



       1
         The district court also concluded that police would inevitably have discovered the gun
during an inventory search. Given our holding with respect to the exclusionary rule’s good-faith
exception, we find it unnecessary to address the inventory-search issue.

                                               3
automobile, he may, as a contemporaneous incident of that arrest, search the

passenger compartment of that automobile.” In so holding, the Court purported to

apply the limiting rationale of its decision in Chimel v. California, 395 U.S. 752

(1969), which had “established that a search incident to an arrest may not stray

beyond the area within the immediate control of the arrestee.” Belton, 453 U.S. at

460. In its attempt to craft a “workable rule,” however, the Court assumed “that

articles inside the relatively narrow compass of the passenger compartment of an

automobile are in fact generally, even if not inevitably, within ‘the area into which

an arrestee might reach in order to grab a weapon or evidentiary [item].’” Id.

(alteration in original) (quoting Chimel, 395 U.S. at 763).

      We, like most other courts, had read Belton to mean that police could search

a vehicle incident to a recent occupant’s arrest regardless of the occupant’s actual

control over the passenger compartment. See, e.g., Gonzalez, 71 F.3d at 825. As

the Supreme Court later explained, its opinion in Belton was “widely understood

to allow a vehicle search incident to the arrest of a recent occupant even if there

[was] no possibility the arrestee could gain access to the vehicle at the time of the

search.” Gant, 129 S. Ct. at 1718.

      In Arizona v. Gant, the Court rejected that prevailing reading of Belton:

“We now know that articles inside the passenger compartment are rarely within

                                          4
the area into which an arrestee might reach, and blind adherence to Belton’s faulty

assumption would authorize myriad unconstitutional searches.” 129 S. Ct. at 1723

(quotation marks and citation omitted). The Court replaced our interpretation of

Belton with the following rule: “Police may search a vehicle incident to a recent

occupant’s arrest only if the arrestee is within reaching distance of the passenger

compartment at the time of the search or it is reasonable to believe the vehicle

contains evidence of the offense of arrest.” Id.

      Davis now relies on Gant to argue that the search after his arrest violated

the Fourth Amendment and, therefore, that the gun recovered from his jacket

should have been suppressed. The government responds that we should not

retroactively apply the exclusionary rule to searches conducted in good-faith

reliance on our precedent.

      The retroactivity of a constitutional decision and the scope of the good-faith

exception to the exclusionary rule are questions of law that we review de novo.

Glock v. Singletary, 65 F.3d 878, 882 (11th Cir. 1995); United States v. Martin,

297 F.3d 1308, 1312 (11th Cir. 2002).

                                         III

      Although the Supreme Court’s retroactivity doctrine has a complicated

history, see United States v. Johnson, 457 U.S. 537, 542–48 (1982), it is now

                                          5
settled that “a decision of [the Supreme] Court construing the Fourth Amendment

is to be applied retroactively to all convictions that were not yet final at the time

the decision was rendered,” id. at 562, “with no exception for cases in which the

new rule constitutes a ‘clear break’ with the past,” Griffith v. Kentucky, 479 U.S.

314, 328 (1987).2 Accord Glazner v. Glazner, 347 F.3d 1212, 1217 (11th Cir.

2003) (“[F]or newly announced rules governing criminal prosecutions, the

Supreme Court has completely rejected both pure prospectivity, which occurs

where a court gives a newly announced rule no retroactive effect, and modified

prospectivity, which occurs where a court applies a newly announced rule

retroactively on a case by case basis.”). Because Davis’s case was pending on

direct appeal when Gant was decided, the rule announced in that decision applies

to his case.

       There can be no serious dispute that the search here violated Davis’s Fourth

Amendment rights as defined in Gant. First, both he and the car’s driver had been

handcuffed and secured in separate police cruisers before Sergeant Miller

performed the search. Second, Davis was arrested for “an offense for which police

could not expect to find evidence in the passenger compartment,” Gant, 129 S. Ct.


       2
          “Final” in this context refers to any “case in which a judgment of conviction has been
rendered, the availability of appeal exhausted, and the time for a petition for certiorari elapsed or
a petition for certiorari finally denied.” Griffith, 479 U.S. at 321 n.6.

                                                  6
at 1719, because Miller had already verified Davis’s identity when he arrested him

for giving a false name. Gant makes clear that neither evidentiary nor officer-

safety concerns justify a vehicle search under these circumstances.

      Our conclusion that the search violated Davis’s constitutional rights does

not, however, dictate the outcome of this case. “Whether the exclusionary

sanction is appropriately imposed in a particular case . . . is ‘an issue separate from

the question whether the Fourth Amendment rights of the party seeking to invoke

the rule were violated by police conduct.’” United States v. Leon, 468 U.S. 897,

906 (1984) (quoting Illinois v. Gates, 462 U.S. 213, 233 (1983)). Consequently,

we must still decide whether the fruits of the illegal search should be suppressed.

      We are not the first court of appeals to consider this question, but the other

circuits have split on the issue. In the aftermath of Gant, the Ninth and Tenth

Circuits have reached opposite conclusions as to the exclusionary rule’s

application in cases like this one. Compare United States v. Gonzalez, 578 F.3d

1130 (9th Cir. 2009) (applying the exclusionary rule to a pre-Gant search), with

United States v. McCane, 573 F.3d 1037 (10th Cir. 2009) (relying on the rule’s

good-faith exception and refusing to require the suppression of evidence), cert.

denied, No. 09-402 (Mar. 1, 2010). Similarly, before Gant, the Fifth Circuit

refused to apply the exclusionary rule when police had relied in good faith on

                                           7
prior circuit precedent, United States v. Jackson, 825 F.2d 853, 866 (5th Cir. 1987)

(en banc), but the Seventh Circuit expressed skepticism about applying the rule’s

good-faith exception when police had relied solely on caselaw in conducting a

search, United States v. 15324 County Highway E., 332 F.3d 1070, 1076 (7th Cir.

2003).3 We now enter the fray and hold that the exclusionary rule does not apply

when the police conduct a search in objectively reasonable reliance on our well-

settled precedent, even if that precedent is subsequently overturned.

       A. Retroactivity and the Exclusionary Rule

       In United States v. Gonzalez, 578 F.3d 1130, the Ninth Circuit reversed the

denial of a motion to suppress evidence obtained in violation of Gant, even though

the search at issue had occurred before Gant was decided. The basis for the

court’s decision was that retroactivity doctrine required not only the application of

Gant’s new substantive rule, but also the application of the same remedy.4

       3
         See also United States v. Brunette, 256 F.3d 14, 19–20 (1st Cir. 2001) (applying the
good-faith exception to approve police reliance on a defective warrant that was issued when
intercircuit caselaw governing the sufficiency of the warrant application was “unclear”).
       4
         Justice Alito’s dissent in Gant appears to make a similar assumption. See 129 S. Ct at
1726 (Alito, J., dissenting) (“The Court’s decision will cause the suppression of evidence
gathered in many searches carried out in good-faith reliance on well-settled case law . . . .”). But
this assumption conflicts with the Court’s statement that “the doctrine of qualified immunity will
shield officers from liability for searches conducted in reasonable reliance” on a broad reading of
Belton. Id. at 1722 n.11 (Stevens, J.) (obiter dictum). Because the Court has explained that
qualified-immunity doctrine employs “‘the same standard of objective reasonableness’” that
defines the contours of the good-faith exception to the exclusionary rule, Groh v. Ramirez, 540
U.S. 551, 565 n.8 (2004) (quoting Malley v. Briggs, 475 U.S. 335, 344 (1986)), the majority’s

                                                 8
Because the defendant in Gant had benefitted from the exclusionary rule, the court

explained, “‘basic norms of constitutional adjudication’” required the suppression

of evidence in all non-final cases involving similarly situated defendants. Id. at

1132 (quoting Griffith, 479 U.S. at 322–23).

       We do not find this reasoning persuasive. The Ninth Circuit’s decision

turned, in large part, on its assumption that the Supreme Court’s affirmance in

Gant endorsed the manner in which the state court had applied the exclusionary

rule below. See Gonzalez, 578 F.3d at 1132–33. But the Court’s order granting

Arizona’s petition for a writ of certiorari in Gant explicitly limited the scope of

review to the constitutionality of the search. 128 S. Ct. 1443. The Court’s

holdings are confined to the questions on which it grants certiorari, Sup. Ct. R.

14.1(a); Yee v. City of Escondido, 503 U.S. 519, 535–36 (1992), and in Gant

neither the order granting certiorari nor the Court’s subsequent opinion discusses

the exclusionary rule at all.5 In other words, the Court did not express approval of

the exclusionary rule’s application below merely by affirming the state court’s




statement fully supports our extension of the good-faith exception to cases involving reliance on
well-settled precedent.
       5
         In addition, the briefs and oral-argument transcript in Gant reveal that the State never
argued for the application of the good-faith exception.

                                                 9
judgment.6 Before the Supreme Court, Gant concerned the meaning of Belton, not

the scope of the exclusionary rule.

       We also disagree with the Ninth Circuit’s contention that by declining to

suppress evidence in cases like this we would fail to “fully appl[y]” Gant, thereby

“violat[ing] ‘the integrity of judicial review’ by turning the court into . . . a

legislative body announcing new rules but not applying them.” Gonzalez, 578

F.3d at 1132 (quoting Griffith, 479 U.S. at 314). Our conclusion that Sergeant

Miller’s search violated Davis’s constitutional rights does fully apply Gant to the

facts of this case. See United States v. Peoples, 2009 WL 3586564, at *4 (W.D.

Mich. Oct. 29, 2009). We consider constitutional violations and remedies

separately in the Fourth Amendment context, Leon, 468 U.S. at 906, and the

Supreme Court has refused to tie the retroactivity of new Fourth Amendment rules

to the suppression of evidence, see id. at 912 n.9. As the Tenth Circuit observed

in McCane, “[t]he issue before us . . . is not whether the Court’s ruling in Gant

applies to this case, it is instead a question of the proper remedy upon application

of Gant to this case.” 573 F.3d at 1045 n.5.




       6
         The language of affirmance in Gant reads only: “The Arizona Supreme Court correctly
held that this case involved an unreasonable search. Accordingly, the judgment of the State
Supreme Court is affirmed.” 129 S. Ct. at 1724.

                                             10
       B. Good Faith and the Exclusionary Rule

       “[T]he exclusionary rule is not an individual right”; it “applies only where it

‘result[s] in appreciable deterrence,’” and “the benefits of deterrence must

outweigh the costs.” Herring v. United States, 129 S. Ct. 695, 700 (2009)

(quoting Leon, 468 U.S. at 909) (alteration in original).7 Whether to suppress

evidence obtained from an unconstitutional search thus “turns on the culpability of

the police and the potential of exclusion to deter wrongful police conduct.” Id. at

698. Because the exclusionary rule “cannot be expected, and should not be

applied, to deter objectively reasonable law enforcement activity,” the Supreme

Court has established an exception to the rule’s application for cases in which the

officers who conducted an illegal search “acted in the objectively reasonable belief

that their conduct did not violate the Fourth Amendment.” Leon, 468 U.S. at 919.

       The Court has gradually expanded this good-faith exception to

accommodate objectively reasonable police reliance on: subsequently invalidated

search warrants, Leon, 468 U.S. 897; subsequently invalidated statutes, Illinois v.

Krull, 480 U.S. 430 (1987); inaccurate court records, Arizona v. Evans, 514 U.S. 1

(1995); and negligently maintained police records, Herring, 129 S. Ct. 695. In


       7
        “The principal cost of applying the rule is, of course, letting guilty and possibly
dangerous defendants go free—something that ‘offends basic concepts of the criminal justice
system.’” Herring, 129 S. Ct. at 701 (quoting Leon, 468 U.S. at 908).

                                              11
each of its decisions expanding the exception, the Court has concluded that the

unlawful police conduct at issue was neither “sufficiently deliberate that exclusion

[could] meaningfully deter it” nor “sufficiently culpable that such deterrence

[would be] worth the price paid by the justice system.” Herring, 129 S. Ct. at 702.

      In this case, Sergeant Miller did not deliberately violate Davis’s

constitutional rights. Nor can he be held responsible for the unlawfulness of the

search he conducted. At the time of the search, we adhered to the broad reading of

Belton that the Supreme Court later disavowed in Gant, and a search performed in

accordance with our erroneous interpretation of Fourth Amendment law is not

culpable police conduct. Law enforcement officers in this circuit are entitled to

rely on our decisions, and “[p]enalizing the officer for the [court’s] error, rather

than his own, cannot logically contribute to the deterrence of Fourth Amendment

violations,” Leon, 468 U.S. at 921. As the Tenth Circuit explained, the general

“purpose of the exclusionary rule is to deter misconduct by law enforcement

officers, not other entities,” and there would be little “significant deterrent effect

in excluding evidence based upon the mistakes of those uninvolved in or

attenuated from law enforcement.” McCane, 573 F.3d at 1044.

      Because the exclusionary rule is justified solely by its potential to deter

police misconduct, suppressing evidence obtained from an unlawful search is

                                           12
inappropriate when the offending officer reasonably relied on well-settled

precedent.8 This conclusion is consistent with the Supreme Court’s reasoning in

Leon, in which it declined to require the suppression of evidence obtained in

reliance on a facially sufficient warrant issued by a neutral magistrate judge:

       First, the exclusionary rule is designed to deter police misconduct
       rather than to punish the errors of judges and magistrates. Second,
       there exists no evidence suggesting that judges and magistrates are
       inclined to ignore or subvert the Fourth Amendment or that
       lawlessness among these actors requires application of the extreme
       sanction of exclusion. Third, and most important, we discern no
       basis, and are offered none, for believing that exclusion of evidence
       seized pursuant to a warrant will have a significant deterrent effect on
       the issuing judge or magistrate.

468 U.S. at 916 (footnote omitted). We see no meaningful distinction between a

magistrate judge’s error in applying Supreme Court precedent to a probable-cause

determination and our error in applying that same precedent to the question of a

warrantless search’s constitutionality. The exclusionary rule must be “restricted to

those situations in which its remedial purpose is effectively advanced,” Krull, 480

U.S. at 347, and suppressing evidence obtained in reliance on well-settled

precedent would be no more effective in deterring police misconduct than would


       8
          We recognize that applying the good-faith exception under these circumstances may
weaken criminal defendants’ incentive to urge “new” rules on the courts, but the exclusionary
rule is designed to deter misconduct, not to foster the development of Fourth Amendment law.
Cf. Herring, 129 S. Ct. at 700 n.2 (noting that the Court has rejected a conception of the rule that
“would exclude evidence even where deterrence does not justify doing so”).

                                                 13
suppressing evidence obtained pursuant to a judge’s probable-cause

determination.

      C. Mistakes of Law and the Good-Faith Exception

      With this decision, we join the Fifth and Tenth Circuits in refusing to apply

the exclusionary rule when the police have reasonably relied on clear and well-

settled precedent. See McCane, 573 F.3d at 1045 (“[T]his court declines to apply

the exclusionary rule when law enforcement officers act in objectively reasonable

reliance upon the settled case law of a United States Court of Appeals.”); Jackson,

825 F.2d at 866 (“[T]he exclusionary rule should not be applied to searches which

relied on Fifth Circuit law prior to the change of that law . . . .”). We stress,

however, that our precedent on a given point must be unequivocal before we will

suspend the exclusionary rule’s operation. We have not forgotten the importance

of the “incentive to err on the side of constitutional behavior,” and we do not mean

to encourage police to adopt a “‘let’s-wait-until-it’s-decided approach’” to

“unsettled” questions of Fourth Amendment law. Johnson, 457 U.S. at 561

(quoting Desist v. United States, 394 U.S. 244, 277 (1969) (Fortas, J., dissenting)).

      The clarity of the Belton rule we followed before Gant is thus critical to our

decision today. Although the Court in Gant insisted that Belton could have been

interpreted in either of two ways, it also acknowledged that Belton was premised

                                           14
on a “faulty assumption” to which the doctrine of stare decisis did not require

adherence. Gant, 129 S. Ct. at 1719, 1723. Indeed, we, like most of the other

courts of appeals, treated the broader, permissive reading of Belton as well-settled.

It is precisely in situations like this, when the permissibility of a search was clear

under precedent that has since been overturned, that applying the good-faith

exception makes sense. When the police conduct a search in reliance on a bright-

line judicial rule, the courts have already effectively determined the search’s

constitutionality, and applying the exclusionary rule on the basis of a judicial error

cannot deter police misconduct. Cf. Krull, 480 U.S. at 360 n.17. (“[T]he question

whether the exclusionary rule is applicable in a particular context depends

significantly upon the actors who are making the relevant decision that the rule is

designed to influence.”).

      Our decision here is therefore consistent with our holding in United States

v. Chanthasouxat, 342 F.3d 1271, 1280 (11th Cir. 2003), that “the good faith

exception to the exclusionary rule . . . should not be extended to excuse a

vehicular search based on an officer’s mistake of law” (emphasis added). The

justifications for the good-faith exception do not extend to situations in which

police officers have interpreted ambiguous precedent or relied on their own

extrapolations from existing caselaw. When the police rely on novel extensions of

                                          15
our precedent, they engage in the sort of legal analysis better reserved to judicial

officers, whose “detached scrutiny . . . is a more reliable safeguard against

improper searches than the hurried judgment of a law enforcement officer engaged

in the often competitive enterprise of ferreting out crime,” United States v.

Chadwick, 433 U.S. 1, 9 (1977) (quotation marks and citation omitted), quoted in

Leon, 468 U.S. at 913–14.9 When law enforcement officers rely on precedent to

resolve legal questions as to which “[r]easonable minds . . . may differ,” Leon, 468

U.S. at 914, the exclusionary rule is well-tailored to hold them accountable for

their mistakes.10

       Although an officer’s mistake of law cannot provide objectively reasonable

grounds for a search, Chanthasouxat, 342 F.3d at 1279, the mistake of law here

was not attributable to the police. On the contrary, the governing law in this

circuit unambiguously allowed Sergeant Miller to search the car. Relying on a

court of appeals’ well-settled and unequivocal precedent is analogous to relying

on a statute, cf. Krull, 480 U.S. 340, or a facially sufficient warrant, cf. Leon, 468

U.S. 897—not to personally misinterpreting the law.

       9
        Unlike police officers, “[j]udges and magistrates are not adjuncts to the law enforcement
team.” Leon, 468 U.S. at 917.
       10
         Because reasonable minds often differ when considering merely persuasive precedents,
our extension of the good-faith exception is necessarily limited to situations in which the
published decisions of this court clearly dictated the constitutionality of a search.

                                               16
      In this case, Sergeant Miller performed a search that our contemporaneous

interpretation of Belton clearly permitted. Had the Supreme Court not

subsequently rejected that interpretation in Gant, we undoubtedly would have

upheld the search as constitutional. Because the search was objectively reasonable

under our then-binding precedent, suppressing the gun found in Davis’s jacket

would serve no deterrent purpose. In accordance with our holding that the good-

faith exception allows the use of evidence obtained in reasonable reliance on well-

settled precedent, we refuse to apply the exclusionary rule here. Davis’s

conviction is

      AFFIRMED.




                                        17